Citation Nr: 1216446	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-41 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied service-connection claim for large cell lymphoma.

2.  Entitlement to service connection for large cell lymphoma, to include as secondary to asbestos, radiation and/or hazardous chemical exposures.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1957 to November 1957, and in the Navy from April 1960 to March 1964.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Original jurisdiction in this case currently rests with the RO in Chicago, Illinois.

Procedural history

The RO denied the Veteran's original service-connection claim for large cell lymphoma in a November 2004 rating decision, which the Veteran did not appeal.  

In December 2005, the Veteran requested that VA reopen his previously denied claim, and award service connection for large cell lymphoma.  The RO reopened this claim in the above-referenced August 2007 rating decision, but denied the claim on its merits.  The Veteran disagreed with this determination and perfected a timely appeal.  

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Chicago RO in September 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board notes that the VLJ who conducted this hearing is no longer employed by the Board.  Accordingly, the Board sent the Veteran a letter dated March 6, 2012 asking whether he would like the opportunity to testify at another hearing before a different VLJ.  The Veteran responded on March 13, 2012, indicating that he did not wish to appear at another hearing, and requested that the Board consider his case on the evidence of record. 

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim herein.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].  Although the evidence currently of record is sufficient to reopen this claim, further evidentiary development is required before the Board may adjudicate the claim on its merits.  The Veteran's reopened large cell lymphoma claim is therefore addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for large cell lymphoma.  

2.  The evidence associated with the claims folder subsequent to the RO's November 2004 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for large cell lymphoma.


CONCLUSIONS OF LAW

1.  The November 2004 RO decision which denied the Veteran's service-connection claim for large cell lymphoma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the November 2004 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for large cell lymphoma.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claim.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claim, the Board finds that further discussion of VCAA is not required with respect to this claim to reopen.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his claim to reopen, or to assist him in the development of his claim to reopen is harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction above, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The RO denied the Veteran's service-connection claim for an acquired psychiatric disability in a November 2004 decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's service-connection claim in November 2004 based on findings that the Veteran was not shown to have developed lymphoma in service, and that the evidence did not support a finding that his lymphoma was related to service, to include claimed exposure to Agent Orange.  See the RO's November 2004 rating decision, page 2.  The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after November 2004] evidence bears directly and substantially upon these prior findings.

In December 2005, the Veteran for the first time noted that he worked with asbestos and was exposed to radiation while working on steam and nuclear waste pipes on board the USS Enterprise during his active duty naval service.  He asserted that his current lymphoma may be related to such in-service exposures.  A VA memorandum inserted into the Veteran's file in August 2006 confirms that individuals like the Veteran, who had a military occupational specialty of "machinist" while serving in the Navy, had a probable exposure to asbestos in performance of his or her duties.  See the VA Memorandum dated May 13, 2002, attached to an August 26, 2006 deferred rating decision.  Additionally, with respect to radiation exposure, the record also contains a dose estimate dated April 18, 2007 indicating that the Veteran was in fact exposed to ionizing radiation in service in the amount of 0.131 REM.  

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."            See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this connection, the Board finds that the newly-submitted lay and medical evidence described above constitutes new and material evidence as to the  previously denied issue on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claim in November 2004, and relates to unestablished facts pertaining to in-service injuries [exposures] that are necessary to substantiate that claim.  As noted above, the credibility of lay and medical assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for large cell lymphoma.  See 38 C.F.R.   § 3.156 (2011).  

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's lymphoma claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's reopened service-connection claim may be adjudicated on the merits.
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for large cell lymphoma is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that Veteran's reopened service-connection claim for large cell lymphoma must be remanded for further evidentiary development.  

VA treatment records

At the September 2010 hearing, the Veteran testified that from August 2007 to 2010 he had been seen on a yearly basis at VA medical facilities for his large cell lymphoma.  The VLJ who administered the hearing specifically noted that reports documenting such treatment were not of record, and had to be obtained.  See the September 2010 hearing transcript, pages 12 and 13.  Indeed, a review of the record confirms that although some treatment reports dated through 2010 are of record [submitted at the time of the September 2009 hearing], they do not include the Veteran's lymphoma follow-up reports dated in 2008 and 2009.  A July 2009 VA Attending Note pertinently indicates that the Veteran had a 2 year follow-up on June 11, 2008 and a three year follow-up in January 2009, but corresponding reports are not of record.   

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated since August 2007 to the present day that are relevant to the Veteran's large cell lymphoma claim should be obtained. 

VA examination

The Veteran has asserted that he was exposed to asbestos, ionizing radiation, and other hazardous chemicals in service, and that such exposure, in whole or in part, caused him to develop large cell lymphoma. 

The Veteran has testified that he was diagnosed with large cell lymphoma in March 2003.  Medical treatment reports of record dated in 2004 confirm a large cell lymphoma diagnosis.  The Veteran's service personnel records additionally confirm that the Veteran served as a "MM" or "machinist's mate" in service on board the USS Enterprise from 1961 to 1962.  See the Veteran's Navy and Occupation and Training History and his Leave Record.  

At the Veteran's September 2010 hearing, the Veteran testified that he used asbestos "all the time" during his naval service wrapping steam pipes.  See the September 2010 hearing transcript, pages 2 and 3.  The Veteran has also asserted he worked with barrels of unknown chemicals in service which may have contained oil and/or other hazardous materials.  Although at one time he asserted he was exposed to Agent Orange, when asked about this at the September 2010 hearing, the Veteran indicated that he "never said [he] was," noting that he was never on a ship in a location where Agent Orange was used.  Rather, he asserted that he was simply exposed to any chemical that was stored on board the ship.  See the September 2010 hearing, page 6.  

There is no evidence of record suggesting that the Veteran was ever exposed to Agent Orange.  However, as discussed above, VA has indicated that although asbestos exposure is rarely documented in service records, it is "probable" that those who served as machinists in the Navy were in fact exposed to asbestos.       See the May 13, 2002 VA Memorandum, pages 1 and 2.  The Board finds no reason at this time to doubt the Veteran's assertion that he used asbestos to wrap steam pipes in performance of his duties as a machinist in service.  Similarly, the Board also finds the Veteran's assertions that he was exposed to other potentially hazardous unidentified chemicals at times during service to be credible.  
The Veteran's service treatment records also confirm that the Veteran was exposed to ionizing radiation during his service aboard the USS Enterprise from 1961 to 1962.  See the Veteran's Record of Ionizing Radiation.  Per the provisions of 38 C.F.R. § 3.311, the agency of original jurisdiction has already obtained radiation dose estimates for the Veteran, and has also obtained an opinion from the Chief Public Health and Environmental Hazards Officer as to whether a relationship exists between the Veteran's in-service radiation exposure and his post-service development of large cell lymphoma.  

Crucially however, no opinion exists of record relating the Veteran's current lymphoma to his in-service exposure to asbestos and/or other hazardous chemicals or ruling out any such connection.  Additionally, although the Chief Public Health and Environmental Hazards Official opined against a finding that a relationship existed between the Veteran's radiation exposure and his development of lymphoma, the Veteran has correctly noted that no medical opinion has been obtained addressing the overall role all his in-service exposures [from radiation, asbestos, and other chemicals] in conjunction with each other may have had in development of lymphoma following service.  

Accordingly, the Board finds that a remand is necessary so that a medical examination and opinion can be obtained addressing these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370   (2002); 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

July 10, 2007 Memorandum

In correspondence dated July 16, 2007, the Director of Compensation and Pension Service notified the RO of the above-referenced negative nexus opinion supplied by the Chief Public Health and Environmental Hazards Officer.  The Director noted that the Chief Public Health Officer documented his or her opinion in correspondence dated July 10, 2007, and that such correspondence was attached to the instant letter.  The RO specifically referenced this July 10, 2007 memorandum on page 2 of its August 2007 rating decision.  Crucially however, the Board has not located this memorandum in either the Veteran's physical or electronic claims folder.  On remand, efforts should be made to obtain a copy of the Chief Public Health Officer's July 10, 2007 memorandum, and to associate it with the Veteran's claims folder.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

      1.  VBA should contact the Veteran and 
request that he identify any recent medical treatment he has received for his large cell lymphoma.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  VBA should also request medical records that are relevant to the Veteran's treatment for large cell lymphoma dated from August 2007 to the present day from the Veteran's VA treatment facilities.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should obtain a copy of the Chief Public Health and Environmental Hazards Officer's July 10, 2007 memorandum, which contained an opinion as to whether the Veteran's lymphoma was related to the Veteran's in-service radiation exposure, and associate it with the Veteran's claims folder.  All efforts to obtain this memorandum should also be memorialized in the Veteran's VA claims folder.
3.  The Veteran should then be scheduled for a VA examination to assess the current nature and etiology of his large cell lymphoma.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should provide opinions with supporting rationale as to the following questions:

a.) Is it as likely as not (50 percent or 
better probability) that the Veteran's large cell lymphoma was caused by or related to in-service exposure to asbestos and/or other hazardous chemicals as so described by the Veteran?  For the purposes of this opinion, the examiner should assume that the Veteran was in fact exposed to asbestos and other chemicals in performance of his duties as a machinist during active duty service.  

b.) Is it as likely as not that the 
Veteran's large cell lymphoma was caused by or related to in-service exposure to ionized radiation?  Please consult the Veteran's dose estimate, as well as the July 2007 opinion of the Chief of Public Health and Environmental Hazards.  

c.)  If the Veteran's large cell lymphoma cannot be medically linked to any one in-service exposure above, is it is as likely as not that the Veteran's lymphoma was caused or related to all exposures in combination with each other?  

A rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A report should be prepared and associated with the Veteran's VA claims folder.  

      4.  Following the completion of the foregoing, 
and after undertaking any other development it deems necessary, VBA should then readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


